Opinion issued August 27, 2009







     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00727-CV 




IN RE KRISTOFER THOMAS KASTNER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Kristofer Thomas Kastner, has filed a petition for writ of mandamus
complaining that respondent
 has ordered that discovery be abated until relator “pays
the cost of court.”  
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.